Exhibit 10.2

MODIFICATION AGREEMENT dated this 12th day of June, 1961, by and between 250
WEST 57TH ST. ASSOCIATES, a joint venture, having its office at 60 East 42nd
Street, New York, New York (herein called “Landlord”), and FISK BUILDING
ASSOCIATES, a partnership, having its office at 60 East 42nd Street, New York,
New York (herein called “Tenant”).

W I T N E S S E T H :

WHEREAS, on September 30, 1953, a lease covering the entire premises known as
the Fisk Building, located at 250 West 57th Street, New York, New York, was made
between Landlord and Tenant’s predecessor, a partnership also known as Fisk
Building Associates, which lease was assigned on May 1, 1954, by said
predecessor to Tenant; and

WHEREAS, a modernization program is required to maintain the competitive
position of the Fisk Building; and

WHEREAS, Landlord is willing to make funds available for such improvements, and
Tenant is willing to apply the funds, as agent for Landlord, to the making of
such improvements.

NOW, THEREFORE, in consideration of the mutual covenants herein contained, it is
agreed as follows:

1. On or about October 1, 1961, Landlord shall increase the first mortgage loan
on the premises by Four Hundred Thousand Dollars ($400,000). Landlord will
forthwith turn over to Tenant the entire proceeds of such loan, to be held and
applied by Tenant as agent for Landlord as herein-below provided.

2. Tenant shall use the entire proceeds for the modernization of the building,
including (a) the conversion of nine of the twelve elevators in the building to
automatic operation, in accordance with the detailed specifications prepared by
Marcato Elevator Company, Inc., and dated May 31, 1961 and (b) the installation
of additional electric power, including a new 4,000 ampere service switch and
two risers with a capacity of 380 amperes each and the conversion of a DC riser
to AC.



--------------------------------------------------------------------------------

All such work shall be done by Tenant as agent for Landlord and for the account
of Landlord, and when completed shall be the property of Landlord. All such work
shall be commenced promptly and prosecuted with due diligence.

3. Paragraph 2(A) of the lease is hereby modified to read as follows:

“2(A). The Tenant covenants to pay rent, in equal monthly installments, in
advance, on the first day of each month during said term, as follows:

From October 1, 1953 to February 28, 1954, the sum of Two Hundred Fifty Three
Thousand Nine Hundred Fifty Eight and 33/100 Dollars ($253,958.33) in equal
monthly payments of Fifty Thousand Seven Hundred Ninety One and 67/100 Dollars
($50,791.67);

From March 1, 1954 to September 30, 1961, the sum of Six Hundred Ninety Two
Thousand Dollars ($692,000) per annum, in equal monthly payments of Fifty Seven
Thousand Six Hundred Sixty Six and 67/100 ($57,666.67);

From October 1, 1961 to September 30, 1962, the sum of Seven Hundred Eight
Thousand Dollars ($708,000) per annum, in equal monthly payments of Fifty Nine
Thousand Dollars ($59,000);

From October 1, 1962 to September 30, 1972, the sum of Seven Hundred Forty Eight
Thousand Dollars ($748,000) per annum, in equal monthly payments of Sixty Two
Thousand Three Hundred Thirty Three and 33/100 Dollars ($62,333.33);

From October 1, 1972 to September 30, 1978, the sum of Seven Hundred Thirty
Thousand Dollars ($730,000) per annum, in equal monthly payments of Sixty
Thousand Eight Hundred Thirty Three and 33/100 Dollars ($60,833.33).”

 

2



--------------------------------------------------------------------------------

4. Paragraph 3 is hereby modified to read as follows:

“3. The Tenant may renew this lease for an additional period of twenty five
(25) years upon the same terms and conditions, except the clause relevant to
renewal and except that the rental for the period from October 1, 1978 to
September 30, 1982 shall be Seven Hundred Thirty Thousand Dollars ($730,000) per
annum, payable in equal monthly payments of Sixty Thousand Eight Hundred Thirty
Three and 33/100 Dollars ($60,833.33), and the rental for the period from
October 1, 1982 to September 30, 2003 shall be Seven Hundred Twelve Thousand
Dollars ($712,000) per annum, payable in equal monthly payments of Fifty Nine
Thousand Three Hundred Thirty Three and 33/100 Dollars ($59,333.33). Tenant may
renew this lease as aforesaid provided that the Tenant is not in default
hereunder and provided further that the Tenant gives to the Landlord at least
ninety (90) days’ written notice of renewal”.

5. The lease as herein modified shall remain in full force and effect.

6. This agreement shall be binding upon and inure to the benefit of the
respective successors and assigns of the parties hereto.

IN WITNESS WHEREOF, the parties hereto have set their hands as of the day and
year first above written.

 

250 WEST 57TH ST. ASSOCIATES By:   /s/ Lawrence A. Wien   Lawrence A. Wien,
Joint Venturer By:   /s/ Henry W. Klein   Henry W. Klein, Joint Venturer By:  
/s/ Alvin S. Lane   Alvin S. Lane, Joint Venturer By:   /s/ Alvin Silverman  
Alvin Silverman, Joint Venturer

 

3



--------------------------------------------------------------------------------

By:   /s/ Fred Linden   Fred Linden, Joint Venturer FISK BUILDING ASSOCIATES By:
  /s/ Harry B. Helmsley   Harry B. Helmsley, Partner

 

4



--------------------------------------------------------------------------------

STATE OF NEW YORK   )        ) ss.:      COUNTY OF NEW YORK   )     

On this 12th day of June, 1961. before me personally came LAWRENCE A. WIEN,
HENRY W. KLEIN, ALVIN S. LANE, ALVIN SILVERMAN and FRED LINDEN, to me known and
known to me to be the individuals described in, and who executed, the foregoing
instrument, and acknowledged that they executed the same.

/s/ Evelyn J. Rettmer Notary Public

 

STATE OF NEW YORK   )        ) ss.:      COUNTY OF NEW YORK   )     

On this 12th day of June, 1961, before me personally appeared HARRY B. HELMSLEY,
to me known and known to me to be the individuals described in, and who
executed, the foregoing instrument, and acknowledged that they executed the
same.

/s/ Evelyn J. Rettmer Notary Public

 

5